Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on 08/31/2022 have been entered. Claims 1-14 remain pending in the application.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/07/2020, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-14 are rejected under 35 U.S.C. 103 as being obvious over Lu, in view of Taylor, further in view of Chung, even further in view of Knutson, even further in view of Ingvalson et al., WO 2019099253 A1 (herein referred to as Ingvalson), and even further in view of Gilbert, Jr. et al., US 8438695 B2 (herein referred to as Gilbert).

	Regarding claim 1, Lu discloses a sensing module for sensing an environment of the cleaning machine to obtain map data (Paragraph 0108), and a liquid spraying module for spraying a cleaning liquid, wherein the first cleaning process comprises using the liquid spraying module to spray the cleaning liquid onto the surface (Paragraph 0048), at least one cleaning device for wiping a surface (Paragraph 0044), the second cleaning process further comprises using the liquid spraying module to spray the cleaning liquid onto the surface (Paragraphs 0044 and 0090, Table 3), and using the at least one cleaning devices to wipe the surface, a first sprayed liquid amount of the cleaning machine in the first cleaning process being greater than a second prayed liquid amount of the cleaning machine in the second cleaning process (Paragraphs 0044 and 0090, Table 3). 
Lu also discloses a first and second cleaning period (Table 3), but fails to explicitly disclose a control system for generating at least one blocks in the map data and controlling the cleaning machine to perform a first cleaning process for doing a first cleaning and a second cleaning process for doing a second cleaning in a current block of the at least one blocks. However, Taylor discloses a mapping system that can be divided into sub-grids (Fig. 14, 16A, and 16B, Paragraph 0150). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Lu to use a mapping system that divides an area into sub-grids where the cleaning system can perform both vacuuming and wiping in each sub-grid before moving to another block. The motivation to do this would be to thoroughly clean a sub-grid before moving onto the next one, as this would increase the efficiency of the cleaning machine and reduce the number of times the machine would pass over previous areas.
	Lu also discloses controlling spraying so that the wiper is not too wet or too dry (Paragraph 0090), but fails to explicitly disclose an interval period between a first cleaning and a second cleaning so that the cleaning liquid has evaporated. However, Chung discloses a cleaning frequency of an area based on the number of cleanings required (Paragraph 0037). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Lu to implement a cleaning frequency where the second cleaning is set so that the cleaning liquid has evaporated. The motivation to do this would be to make sure the cleaning cloth is not too wet, as an area that still has cleaning liquid left over from the first cleaning would potentially cause the cleaning cloth to become too wet. This would cause the cleaning to be less effective and could potentially create a watery mess.
	Additionally, Lu discloses moving the cleaning machine in a pattern or path (Paragraph 0088), but fails to explicitly disclose setting multiple boundaries of the current block as multiple virtual walls, enabling the cleaning machine to remove the virtual walls after the first cleaning process has been performed in the current block, and enabling the cleaning machine to enter the next block after the virtual walls are removed. However, Taylor discloses a sub-grid system for cleaning where the cleaner moves in a sub-grid until it meets a vertical sub-grid boundary, and the cleaner moves to another sub-grid once cleaning is complete (Fig. 14, 16A, and 16B, Paragraphs 0143 and 0150). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Lu to use boundaries for each sub-grid during cleaning of that sub-grid. The motivation to do this would be to ensure the cleaner thoroughly cleans the sub-grid before moving to the next sub-grid.
	Furthermore, the prior art combination of Lu and Taylor teaches a sub-grid system for cleaning (see above paragraph), but fails to explicitly disclose the length and width of the current block being about 0.5 to 3 meters. However, Ingvalson discloses grid sizing that is about 3 meters in length and width (Fig. 6G and Paragraph 0072). It would have been obvious to one skilled in the art at the time of filing to further modify the prior art combination to include grid lengths and widths between 0.5 to 3 meters. The motivation to do so would be to have varying grid sizing for different environments. This could allow finer grids for areas needing better cleaning processes or larger grids for more open areas.
	Furthermore, Lu discloses moving the cleaning machine in a pattern or path (Paragraph 0088), but fails to explicitly disclose a first moving speed of the cleaning machine in the first cleaning process ranges from 5 to 40 cm/second, and a second moving speed of the cleaning machine in the first cleaning process ranges from 10 to 50 cm/second. However, Knutson discloses the that the speed of the machine and the flow rate of the cleaning solution can be adjusted to modify the cleaning machine’s speed and thoroughness (Paragraph 0071) and Gilbert discloses the forward motion of a cleaning vehicle being 25 cm/second (Col. 13 lines 42-67). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Lu to use lower and higher cleaning speeds during a cleaning process. The motivation to do this would be to ensure that the amount of liquid sprayed is not too high for a given operation. For example, if the sprayed amount is too high during a fast speed, the surface would not have an adequate amount of cleaning fluid and could potentially be uneven. Likewise, larger amounts of cleaning liquid at a slower speed would ensure that the surface is being coated as much as possible.

	Regarding claim 2, Lu discloses moving the cleaning machine in a pattern or path (Paragraph 0088), but fails to explicitly disclose the first moving speed ranging from 5 to 15 cm/second, and the second moving speed ranging from 15 to 35 cm/second. However, these limitations are simply a duplication of parts of the speed ranges disclosed in claim 1, except for being lower speeds. Since the lower speed ranges do not produce a new and unexpected result (the motivation for slower cleaning is shown as obvious in the claim 1 rationale; see MPEP 2144.04(VI.)(B.)), the claim is rejected using the same rationale as seen above in claim 1 regarding the two separate speed ranges.

	Regarding claim 3, Lu further discloses the robot moving from an initial position and returning to the initial position to finish the first cleaning process, and move from the initial position S again to perform the second cleaning process (Paragraph 0169; robot returns to starting position after cleaning).

	Regarding claim 4, Lu further discloses a first cleaning process using the at least one cleaning devices to wipe the surface (Paragraphs 0044 and 0090, Table 3).

	Regarding claim 5, Lu discloses moving the cleaning machine in a pattern or path (Paragraph 0088), but fails to explicitly disclose controlling the cleaning machine to enter the next block after the virtual walls are removed. However, Taylor discloses a sub-grid system for cleaning where the cleaner moves in a sub-grid until it meets a vertical sub-grid boundary, and the cleaner moves to another sub-grid once cleaning is complete (Fig. 14, 16A, and 16B, Paragraphs 0143 and 0150). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Lu to use boundaries for each sub-grid during cleaning of that sub-grid. The motivation to do this would be to ensure the cleaner thoroughly cleans the sub-grid before moving to the next sub-grid.

	Regarding claim 6, Lu discloses moving the cleaning machine in a pattern or path (Paragraph 0088), but fails to explicitly disclose ending cleaning once all blocks have been cleaned. However, Taylor discloses automatically putting the cleaner in a reduced power mode, which could include turning off all or some parts of the cleaner, when the processor determines that the region has been cleaned. It would have been obvious to one skilled in the art at the time of filing to modify the invention of Lu to implement the ending of the cleaning process once all blocks had been cleaned. The motivation to do this would be to prevent the cleaner from continuously running and to save power.

	Regarding claim 7, Lu discloses moving the cleaning machine in a pattern or path (Paragraph 0088), but fails to explicitly disclose a first moving speed of the cleaning machine in the first cleaning process being lower than a second moving speed of the cleaning machine in the second cleaning process. However, Knutson discloses the that the speed of the machine and the flow rate of the cleaning solution can be adjusted to modify the cleaning machine’s speed and thoroughness (Paragraph 0071). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Lu to associate a lower speed with the first cleaning process and a higher speed in the second cleaning process. The motivation to do this would be to ensure that the amount of liquid sprayed is not too high for a given operation. For example, if the sprayed amount is too high during a fast speed, the surface would not have an adequate amount of cleaning fluid and could potentially be uneven. Likewise, larger amounts of cleaning liquid at a slower speed would ensure that the surface is being coated as much as possible.

	Regarding claim 15, Lu discloses moving the cleaning machine in a pattern or path (Paragraph 0088), but fails to explicitly disclose the virtual walls being configured to let the cleaning machine turn upon encountering the virtual walls without frequently calculating the boundary coordinates of the blocks and the boundary coordinates of the cleaning machine. However, Taylor discloses using simple serpentine cleaning without storing position information (Paragraph 0133). It would have been obvious to one skilled in the art at the time of filing to further modify the prior art combination to include using cleaning methods that don’t utilize frequently calculating the position of the robot with respect to the positions of the virtual walls. The motivation to do this would be to use a cleaning method that does not require as much computational load.

	Regarding claim 17, the claim limitations are similar to those in claim 15 and are rejected using the same rationale as seen above in claim 15.

	Regarding claims 8-14, the limitations are similar to claims 1-7 and are rejected using the same rationale as seen above in claims 1-7.

Allowable Subject Matter
7.	Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664